KEITH D. KARNES, OSB # 033521
keith@rankkarneslaw.com
Rank & Karnes Law, P.C.
2701 12th St. S.E.
Salem, OR 97302
Tel: (503) 385-8888
Fax: (503)385-8899
Attorneys for Plaintiffs



                            UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                       PORTLAND DIVISION



JOHN HUNSAKER et al.

                                 Plaintiffs,        Case No. 6:16-cv-00386-MC

       v.
                                                    MOTION FOR EXTENSION
UNITED STATES OF AMERICA,

                                 Defendant.



       Pursuant to LR 7.1 the parties have conferred and defendant does not oppose this motion.

       Plaintiffs hereby move the Court for an extension of 14 days to submit their reply to the

United States of America’s Response in Opposition of Plaintiffs’ Motion for Attorney Fees and

Costs. Plaintiffs’ counsel is out of the country until September 3, 2019 and has been unable to

reply to defendant’s response.




MOTION FOR EXTENSION - 1
       Wherefore, plaintiffs request that the Court grant until September 10, 2019 to submit

their reply to United States of America’s Response in Opposition of Plaintiffs’ Motion for

Attorney Fees and Costs.

Dated: August 26, 2019

                                                    RESPECTFULLY FILED,

                                                    /s/ Keith D. Karnes
                                                    Keith D. Karnes, OSB No. 033521
                                                    Attorney for Plaintiffs
                                                    Rank & Karnes Law, P.C.
                                                    2701 12th St. S.E.
                                                    Salem, Oregon 97302
                                                    keith@rankkarneslaw.com
                                                    (503) 385-8888




MOTION FOR EXTENSION - 2
                                   CERTIFICATE OF SERVICE



         I, Keith Karnes, certify that I filed the foregoing document via ECF which will in turn

serve:

Keith D. Karnes keith@rankkarneslaw.com, 9982680420@filings.docketbird.com,
jacob@rankkarneslaw.com

Boris Kukso boris.kukso@usdoj.gov, western.taxcivil@usdoj.gov

Yael Bortnick Yael.Bortnick@usdoj.gov, western.taxcivil@usdoj.gov



Dated: August 26, 2019

                                                      /s/ Keith D. Karnes
                                                      Keith D. Karnes, OSB No. 033521




MOTION FOR EXTENSION - 3
